Citation Nr: 0809996	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-15 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
low back disability, including for associated left lower 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from April 2001 to 
April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In relevant part, that decision granted the 
veteran's claim for service connection for a low back 
disability and assigned a 10 percent initial rating for the 
condition retroactively effective from April 9, 2005, the 
first day after his discharge from service.  He wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Jurisdiction over his claim was subsequently 
transferred to the RO in St. Petersburg, Florida, and that 
office forwarded the appeal to the Board.


FINDINGS OF FACT

1.  Under the revised criteria - effective since September 
26, 2003, the veteran's service-connected low back 
disability, even with consideration of his complaints of 
pain, does not cause limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less, limitation of the 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, muscle spasm (or guarding) severe enough to 
result in an abnormal gait, abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  He also 
does not have ankylosis or any indication of incapacitating 
episodes.

2.  The veteran has "mild" left lower extremity 
radiculopathy associated with his low back disability.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the low back disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2007) (in effect as of 
September 26, 2003).   

2.  The criteria are met, however, for a separate 10 percent 
rating, but no greater, for associated left lower extremity 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq (West 
2002 & Supp. 2007).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The RO complied with the duty to 
notify by sending the veteran a VCAA letter in October 2005.  
The letter satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate his 
increased initial rating claim; (2) informing him of the 
information and evidence VA would obtain; 
(3) informing him of the information and evidence he was 
expected to provide; and 
(4) requesting that he submit any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



In addition, a more recent April 2006 letter from the RO 
further advised the veteran of the disability rating and 
effective date elements of his claim - keeping in mind his 
claim initially arose in the context of him trying to 
establish his underlying entitlement to service connection 
(since granted).  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007). 

Concerning this, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating and effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claim, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation, not his, to explain 
why this is not prejudicial error, i.e., harmless.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, 
here, the RO provided him Dingess notice in April 2006 
discussing both the disability rating and effective date 
elements of his original, underlying claim for service 
connection (since granted).  He also clearly has actual 
knowledge of the criteria for a higher rating, as he has 
reported several of these requirements on various occasions 
when corresponding with the RO.  See his NOD dated in 
September 2005, his substantive appeal (VA Form 9) dated in 
May 2006, and his representative's statement dated in January 
2007.



In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, some of the VCAA notice was provided after the initial 
April 2005 AOJ, i.e., RO decision at issue.  But the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the October 2005 VCAA notice was provided after the 
initial AOJ decision, but the timing defect was cured by the 
subsequent SOC in April 2006.  And after providing the 
additional VCAA Dingess notice in April 2006, the RO again 
went back and readjudicated the claim in the more recent 
November 2006 SSOC.  So each time after providing the 
required notice, the RO reconsidered the claim - including 
addressing any additional evidence received in response to 
the notice.  Hence, the timing defect in the notice has been 
rectified.

All things considered, to the extent it could be argued that 
there was a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his downstream increased initial rating claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, so found the 
error was harmless).

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and the reports of his several 
VA medical examinations, including assessing the severity of 
his disability.  The Board also notes that he has submitted 
private medical evidence pertinent to his claim.  The last VA 
examination evaluating the severity of his disability was in 
March 2006.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2007).  See also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 
517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green 
v. Derwinski, 1 Vet. App. 121 (1991).

Here, however, the Board has sufficient evidence to fairly 
adjudicate this claim.  A VA examination and opinion would 
serve no constructive purpose.  Cf. Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Consequently, another VA examination to assess 
the severity of this disorder is unnecessary.  There is more 
than enough evidence to decide his claim for a higher initial 
rating for the disability on appeal.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal in response to 
the assignment of an initial rating following the initial 
award of service connection for his degenerative arthritis 
and disc disease of the lumbar spine, the Board is required 
to evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection (April 9, 2005) until the present.  That 
is to say, the Board must consider whether there have been 
times since the effective date of his award when his 
disability has been more severe than at others.  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  Consistent with the 
facts found, if, as here, there is disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods, i.e., the rating may be "staged."  Id.

Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the veteran's claim was 
received in October 2004, subsequent to the final amendments.  
Thus, only the most current version of the rating criteria 
(i.e., the September 2003 amendments) is for application.   

As of September 26, 2003, the amendments stipulate that the 
veteran's intervertebral disc syndrome (IVDS) (preoperatively 
or postoperatively) is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating IVDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (2007).  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, IVDS under Diagnostic Code 5243 can 
also be rated under the General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2007).  



Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  Under this Code, 
mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; moderately severe incomplete paralysis 
warrants a higher 40 percent rating; and severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
warrants a 60 percent rating.  With complete paralysis of the 
sciatic nerve, which warrants an 80 percent rating, the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (2007).  

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  

Analysis - Higher Rating for the IVDS

During service, the veteran was treated for lower back 
problems suffered since November 2001, caused by lifting 
heavy packs.  See his SMRs.  The April 2005 rating decision 
at issue granted service connection for his lumbar spine 
disability and assigned an initial 10 percent rating under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, retroactively effective from April 9, 2005, the day 
after his discharge from service.  The 10 percent rating has 
remained in effect since it was initially assigned, although 
his disability now also includes degenerative disc disease 
(i.e., IVDS).  He asserts that his low back disorder is 
more than 10-percent disabling.  See his NOD dated in 
September 2005 and substantive appeal (VA Form 9) dated in 
May 2006.

IVDS is rated under DC 5243, as opposed to DC 5242.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

But even considering this additional code, the evidence of 
record does not support assigning a rating higher than 10 
percent for the IVDS.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the veteran's personal 
statements, private chiropractic examination dated in March 
2006, VA neurological examination dated in March 2006, VA 
spine exam dated in March 2006, VA (QTC contractor) 
examination dated in November 2004, VA (QTC contractor) X-ray 
examination report dated in November 2004, a magnetic 
resonance imaging (MRI) report from his SMRs dated in April 
2004, and other SMRs.  



Specifically, there is no evidence warranting a higher 20 
percent evaluation such as forward flexion of the 
thoracolumbar spine to 60 degrees or less, limitation of the 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, muscle spasm (or guarding) severe enough to 
result in an abnormal gait, abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Further, there is no evidence of unfavorable ankylosis of 
the entire cervical spine warranting a higher 40 percent 
evaluation, unfavorable ankylosis of the entire 
thoracolumbar spine warranting a higher 50 percent 
evaluation or unfavorable ankylosis of the entire spine 
warranting a higher 100 percent evaluation.  In fact, the VA 
examination dated in November 2004 specifically found there 
is no ankylosis of the spine, and there is no other mention 
of ankylosis in the other VA or private exams.  

With regard to functional loss, the March 2006 VA examination 
noted the veteran does not wear a back brace or use a can or 
any other ambulatory device.  In addition, the VA 
examinations dated in March 2006 and November 2004 both 
reported that his activities of daily living, including going 
to the grocery store, are not limited by his lumbar spine 
disability.  Further, overall, there is no impairment of his 
occupation as an online technician.  It is acknowledged that 
he reported missing four days of work in the prior year at 
his VA examination dated in March 2006, and between 10 to 20 
days of work on average per year at his VA examination dated 
in November 2004.  VA examinations documented no additional 
fatigue, weakness, and loss of endurance due to the 
functional loss.  A VA examination dated in November 2004 
noted he experiences some modest discomfort when at the 
limits of a normal range of motion (at 90 degrees flexion, 
30 degrees extension, and 30 degrees left lateral flexion).  
See 38 C.F.R. § 4.71a, Plate V.  Most significantly, however, 
there is no post-service medical evidence suggesting that 
pain and any other factors of functional loss limit his 
lumbar spine flexion to 60 degrees, which is necessary for a 
higher rating.  Overall, any functional loss is adequately 
represented in the current 10 percent rating assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Under the September 2003 amendments, as to incapacitating 
episodes under Diagnostic Code 5243, the VA and private 
examinations of record do not reflect incapacitating 
episodes.  It is noted that the private examination dated in 
March 2006 mentioned "flare-ups" of the veteran's lumbar 
spine disability.  Even though the VA examination report 
dated in March 2006 cites his denial of any "flare-ups," he 
contests this listing and instead asserts frequent "flare-
ups" in his May 2006 substantive appeal.  Even assuming he 
has "flare-ups," however, there is no evidence or 
allegation of bed rest prescribed by a physician to support 
concluding he has experienced an incapacitating episode.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent, under the September 2003 amendments.  And since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 4.3.

Analysis - Additional, Separate Rating for Lower Extremity 
Radiculopathy

Records show the veteran also has left lower extremity 
radiculopathy associated with his service-connected low back 
disability.  See his private examination dated in March 2006, 
VA examination dated in November 2004, and MRI report from 
his SMRs dated in April 2004.  However, the RO did not assign 
a separate rating for these residual neurological 
manifestations of his low back disability, although the RO 
has addressed this supplemental issue in the SOC dated in 
April 2006 and the SSOC dated in November 2006.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve warranting an additional 10 percent 
rating.  38 C.F.R. § 4.7.  The veteran was specifically 
diagnosed with radiculopathy of the left lower leg by a 
November 2004 VA examiner and the March 2006 private 
examiner.  The November 2004 VA examiner noted a positive 
straight leg test on the left side, indicative of neuropathy.  
Moreover, the veteran has consistently reported pain in his 
back and radiculopathy, and occasional weakness in his left 
lower extremity to his examiners.  Also, an MRI during 
service in April 2004 clearly showed that his left nerve root 
was impacted by his degenerative disc disease.  

The Board acknowledges the opinion of the March 2006 VA 
neurologic examiner that the veteran has no neuropathy, and 
instead attributed the radiating pain in his left leg to mere 
muscle spasm.  But there is other evidence of record, 
equally credible and probative, suggesting otherwise.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In fact, the veteran 
still reported radiation of the pain into his left leg to the 
March 2006 VA neurologic examiner, and the examiner conceded 
he did not even review the C-file or other pertinent records 
in making his determination.  Overall, the evidence of record 
is suggestive of "mild" neuropathy.  Absent evidence of 
constant weakness, bowel or bladder impairment, muscle 
atrophy, or footdrop, a higher rating is not in order.  
However, resolving any doubt in the veteran's favor, the 
evidence supports a separate 10-percent disability rating, 
but no higher, for his left lower extremity radiculopathy.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 
61 Fed. Reg. 52,698 (Oct. 8, 1996); 38 C.F.R. § 4.3.

Fenderson Consideration

Since his IVDS of the lumbar spine has never been more than 
10-percent disabling at any time since April 9, 2005, the 
Board cannot "stage" this rating.  Fenderson, 12 Vet. App 
at 125-26.  The Board, as mentioned, is also assigning a 
separate 10 percent disability rating for the veteran's 
radiculopathy, retroactively effective from the same date as 
the grant of service connection for the underlying IVDS.  
There is also no basis to "stage" this rating.  Id.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2007).  
The Board finds no evidence that the veteran's disability 
markedly interferes with his ability to work, meaning above 
and beyond that contemplated by his schedular rating for 
either disability (10 percent for his IVDS of the lumbar 
spine and 10 percent for the associated radiculopathy).  
See, too, 38 C.F.R. § 4.1 indicating that, generally, the 
degrees of disability specified [in the Rating Schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has primarily - if not exclusively, been on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96.


ORDER

The claim for an initial rating higher than 10 percent for 
the low back disability is denied.

However, a separate, additional10 percent rating is granted 
for the associated radiculopathy affecting the left lower 
extremity, subject to the laws and regulations governing the 
payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


